DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. US 2016/0123895 (hereinafter “Yamazaki”).Regarding claims 5-7 	Yamazaki teaches a gypsum board B comprising gypsum C and a lower sheet 1 and an upper sheet 2 (cover base paper) disposed to cover at least a part of a surface of the gypsum C (paragraph [0052] and Figures 1(A)-(C)).  Yamazaki teaches the gypsum C is made from a slurry S formed into a plate shape (paragraph [0056]).  Yamazaki also teaches the slurry is subsequently dried and set (paragraph [0017]), which corresponds to a hardened gypsum C.  Yamazaki illustrates a cross section orthogonal to a longitudinal direction of the gypsum C, where the lower sheet 1 (cover base paper) completely covers an edge portion E (periphery) of the gypsum C, and portions of the lower sheet 1 and the upper sheet 2 (cover base paper) overlap each other at one or two positions G (Figure 12(A) and paragraph [0006]).  Yamazaki teaches the glue joint section G is used to adhere the lower sheet 1 and the upper sheet 2 together (paragraph [0052]).  Yamazaki also illustrates a distance between a step formed by the overlap of the lower sheet 1 and the upper sheet 2 (cover base paper) in the area of the glue joint section G and a lateral end E of the gypsum board (Figures 1(A)-(C)).   	Yamazaki teaches the glue joint section G of the upper and lower sheets of paper is monitored by an optical detection means for detecting a glue-joint failure G) and the lateral end of the gypsum board using nothing more than routine experimentation in order for the aforementioned optical detection means to be able to detect a glue-joint failure at said step and being sufficiently distanced from other structural features of the board.  It has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art unless such a range is shown to be critical.  Please see MPEP § 2144.05(II)(A).
Response to Arguments
Applicant's arguments filed 27 January 2021 have been fully considered but they are not persuasive. 	The applicant argued the limitation requiring the distance between a step formed by the overlap of the cover base paper and a lateral end of the gypsum board is greater than or equal to 15 mm does not involve only routine skill because it is critical.  The applicant further specified this position by highlighting the specification and concluding that the distance in claim 5 improves the efficiency of the connection of the gypsum board to a base part.  The examiner respectfully submits that the data provided by the applicant appears to provide evidence that the overlapping is at least 15 mm is a .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HANDVILLE whose telephone number is (571)272-5074. The examiner can normally be reached Monday through Thursday, from 9 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/BRIAN HANDVILLE/Primary Examiner, Art Unit 1783